NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DMITRIY IVANOVICH SOLOD,                        No.    19-72075

                Petitioner,                     Agency No. A071-322-117

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Dmitriy Ivanovich Solod, a native of the U.S.S.R. and citizen of Russia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying asylum,

withholding of removal, and cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. We review de novo questions of law. Bonilla v. Lynch, 840 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
575, 581 (9th Cir. 2016). We deny the petition for review.

      Solod does not raise, and therefore waives, any challenge to the agency’s

denial of asylum and withholding of removal on the merits. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in an opening brief are waived). Thus, we do not reach Solod’s contentions

that the agency erred in its particularly serious crime analysis. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the agency are not

required to decide issues that are unnecessary to the results).

      Our jurisdiction to review the agency’s determination that Solod did not

merit cancellation of removal as a matter of discretion is limited to questions of

law, see Ridore v. Holder, 696 F.3d 907, 911 (9th Cir. 2012), and Solod’s

contention that the BIA erred by not considering evidence of rehabilitation is not

supported by the record, see Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th

Cir. 2009).

      Solod’s contentions that the BIA did not act as a neutral adjudicator or

engaged in impermissible factfinding are not supported.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-72075